                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION

UNITED STATES OF AMERICA                  )
                                          )
      v.                                  )     CASE NO. 2:18-CR-249-WKW
                                          )
WILLIAM E. HENRY,                         )
PUNURU J. REDDY, and                      )
NICOLE D. SCRUGGS                         )

                                      ORDER

      Before the court is the Government’s Motion to Dismiss Count 18 of the

Superseding Indictment. (Doc. # 75.) Rule 48 of the Federal Rules of Criminal

Procedure provides that the government “may, with leave of court, dismiss an

indictment.” Fed. R. Crim. P. 48(a). Rule 48 covers dismissal of counts in an

indictment as well as the whole indictment. See United States v. Brazel, 102 F.3d

1120, 1142 n.10 (11th Cir. 1997). Pursuant to Rule 48(a), it is ORDERED that the

Government’s motion (Doc. # 75) is GRANTED and that the Government is

granted leave to file its dismissal of Count 18 of the superseding indictment.

      It is further ORDERED that in light of the dismissal of Count 18 and per the

parties’ agreement (Doc. # 76, at 15-16), Defendant Punuru J. Reddy’s prior

Motion to Dismiss Counts 16 and 18 (Doc. # 69) is DENIED AS MOOT.

      DONE this 15th day of October, 2018.

                                           /s/ W. Keith Watkins
                                 CHIEF UNITED STATES DISTRICT JUDGE
